


109 HR 5944 IH: Stop Child Pornographers and Predators

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5944
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect our
		  children from child pornographers.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Child Pornographers and Predators
			 Act.
		2.Prohibition of
			 obscenity depicting young childrenChapter 71 of title 18, United States Code,
			 is amended—
			(1)by inserting after
			 section 1466 the following:
				
					1466A.Obscene visual
				depictions of young children
						(a)Whoever, in a
				circumstance described in subsection (d), knowingly produces, distributes,
				receives, or possesses with intent to distribute a visual depiction that is
				that of a pre-pubescent child engaging in sexually explicit conduct, or
				attempts or conspires to do so, shall be subject to the penalties set forth in
				section 2252A(b)(1), including the penalties provided for cases involving a
				prior conviction.
						(b)Whoever, in a
				circumstance described in subsection (d), knowingly possesses a visual
				depiction that is that of a pre-pubescent child engaging in sexually explicit
				conduct, or attempts or conspires to do so, shall be subject to the penalties
				set forth in section 2252A(b)(2), including the penalties provided for cases
				involving a prior conviction.
						(c)For purposes of
				this section—
							(1)the term
				visual depiction includes undeveloped film and videotape, and
				data stored on computer disk or by electronic means which is capable of
				conversion into a visual image, and also includes any photograph, film, video,
				or picture, whether made or produced by electronic, mechanical, or other
				means;
							(2)the term
				pre-pubescent child means that (A) the child, as depicted, is
				one whose physical development indicates the child is 12 years of age or
				younger; or (B) the child, as depicted, does not exhibit significant pubescent
				physical or sexual maturation; and
							(3)the term
				sexually explicit conduct has the meaning set forth in section
				2256(2).
							(d)The circumstance
				referred to in subsections (a) and (b) is that—
							(1)any communication
				involved in or made in furtherance of the offense is communicated or
				transported by the mail, or in interstate or foreign commerce by any means,
				including by computer, or any means or instrumentality of interstate or foreign
				commerce is otherwise used in committing or in furtherance of the commission of
				the offense;
							(2)any person travels
				or is transported in interstate or foreign commerce in the course of the
				commission or in furtherance of the commission of the offense;
							(3)any visual
				depiction involved in the offense has been mailed, or has been shipped or
				transported in interstate or foreign commerce by any means, including by
				computer, or was produced using materials that have been mailed, or that have
				been shipped or transported in interstate or foreign commerce by any means,
				including by computer; or
							(4)the offense is
				committed in the special maritime and territorial jurisdiction of the United
				States or in any territory or possession of the United States.
							(e)In a case under
				subsection (b), it is an affirmative defense that the defendant—
							(1)possessed less
				than three such images; and
							(2)promptly and in
				good faith, and without retaining or allowing any person, other than a law
				enforcement agency, to access any image or copy thereof—
								(A)took reasonable
				steps to destroy each such image; or
								(B)reported the
				matter to a law enforcement agency and afforded that agency access to each such
				image.
								.
			3.Prohibition on
			 use of materials to facilitate offenses against minorsChapter 71 of title 18, United States Code,
			 is amended—
			(1)by inserting at
			 the end the following:
				
					1471.Use of obscene
				material or child pornography to facilitate offenses against minors
						(a)Whoever, in any
				circumstance described in subsection (c), knowingly and with the intention to
				facilitate a sexual offense against a minor—
							(1)provides or shows
				to a person below the age of 16 years any visual depiction that is of a
				pre-pubescent child engaging in sexually explicit conduct, any obscene matter,
				or any child pornography; or
							(2)provides or shows
				any obscene matter or child pornography, or any visual depiction that is that
				of a pre-pubescent child engaging in sexually explicit conduct, or any other
				material assistance to any person in connection with any conduct, or any
				attempt, incitement, solicitation, or conspiracy to engage in any conduct, that
				involves a minor and that violates chapter 109A, 110, or 117, or that would
				violate chapter 109A if the conduct occurred in the special maritime and
				territorial jurisdiction of the United States,
							shall be
				subject to the penalties set forth in section 2252A(b)(1), including the
				penalties provided for cases involving a prior conviction.(b)For purposes of
				this section—
							(1)the term
				child pornography has the meaning set forth in section
				2256(8);
							(2)the terms
				visual depiction and pre-pubescent child have the
				meanings respectively set forth for those terms in section 1466A(c); and
							(3)the term
				sexually explicit conduct has the meaning set forth in section
				2256(2).
							(c)The circumstance
				referred to in subsection (a) is that—
							(1)any communication
				involved in or made in furtherance of the offense is communicated or
				transported by the mail, or in interstate or foreign commerce by any means,
				including by computer, or any means or instrumentality of interstate or foreign
				commerce is otherwise used in committing or in furtherance of the commission of
				the offense;
							(2)any person travels
				or is transported in interstate or foreign commerce in the course of the
				commission or in furtherance of the commission of the offense;
							(3)any visual
				depiction or obscene matter involved in the offense has been mailed, or has
				been shipped or transported in interstate or foreign commerce by any means,
				including by computer, or was produced using materials that have been mailed,
				or that have been shipped or transported in interstate or foreign commerce by
				any means, including by computer; or
							(4)the offense is
				committed in the special maritime and territorial jurisdiction of the United
				States or in any territory or possession of the United
				States.
							;
				and
			(2)in the table of
			 chapters at the beginning of the chapter, by inserting at the end the
			 following:
				
					
						1471. Use of obscene material or child
				pornography to facilitate offenses against
				minors.
					
					.
			4.Extraterritorial
			 production of child pornography for distribution in the United
			 StatesSection 2251 is
			 amended—
			(1)by
			 striking subsection (d) each place it appears in subsections
			 (a), (b), and (c) and inserting subsection (e);
			(2)by redesignating
			 subsections (c) and (d), respectively, as subsections (d) and (e); and
			(3)by inserting after
			 subsection (b) a new subsection (c) as follows:
				
					(c)(1)Any person who, in a
				circumstance described in paragraph (2), employs, uses, persuades, induces,
				entices, or coerces any minor to engage in, or who has a minor assist any other
				person to engage in, any sexually explicit conduct outside of the United
				States, its possessions and Territories, for the purpose of producing any
				visual depiction of such conduct, shall be punished as provided under
				subsection (e).
						(2)The circumstance
				referred to in paragraph (1) is that the person transports such visual
				depiction to, or otherwise makes it available within, the United States, its
				possessions, or territories, by any means including by computer or
				mail.
						.
			5.Imprisonment for
			 repeat sex offenders against childrenSection 3559 of title 18, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(e)Up to life
				imprisonment for repeated sex offenses against children
					(1)In
				generalA person who is convicted of a Federal sex offense in
				which a minor is the victim shall be sentenced to up to life imprisonment if
				the person has a prior sex conviction in which a minor was the victim.
					(2)DefinitionsFor
				the purposes of this subsection—
						(A)the term
				Federal sex offense means—
							(i)an offense under section 1466A (obscene
				visual depictions of young children), 1471 (use of obscene material or child
				pornography to facilitate offense against a child), 2241 (relating to
				aggravated sexual abuse), 2242 (relating to sexual abuse), 2243(a) (relating to
				sexual abuse of a minor), 2244(a)(1) or (2) (relating to abusive sexual
				contact), 2245 (relating to sexual abuse resulting in death), 2251
				(extraterrestrial production of child pornography), or 2251A (relating to
				selling or buying of children); or
							(ii)an offense under
				section 2423(a) (relating to transportation of minors) involving prostitution
				or sexual activity constituting a State sex offense;
							(B)the term
				State sex offense means an offense under State law that consists
				of conduct that would be a Federal sex offense if, to the extent or in the
				manner specified in the applicable provision of this title—
							(i)the
				offense involved interstate or foreign commerce, or the use of the mails;
				or
							(ii)the conduct
				occurred in any commonwealth, territory, or possession of the United States,
				within the special maritime and territorial jurisdiction of the United States,
				in a Federal prison, on any land or building owned by, leased to, or otherwise
				used by or under the control of the Government of the United States, or in the
				Indian country (as defined in section 1151);
							(C)the term
				prior sex conviction means a conviction for which the sentence
				was imposed before the conduct occurred constituting the subsequent Federal sex
				offense, and which was for a Federal sex offense or a State sex offense;
						(D)the term
				minor means an individual who has not attained the age of 17
				years; and
						(E)the term
				State has the meaning given that term in subsection
				(c)(2).
						.
		
